J-S18018-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: RAYMOND C. NACE, A/K/A               :   IN THE SUPERIOR COURT OF
    RAYMOND C. NACE, JR.                        :        PENNSYLVANIA
                                                :
                                                :
                                                :
                                                :
                                                :
                                                :
    APPEAL OF: SANDY MICHAEL NACE               :      No. 1067 MDA 2019

                 Appeal from the Decree Entered June 10, 2019
               In the Court of Common Pleas of Lancaster County
                     Orphans' Court at No(s): 2017-02418


BEFORE:      KUNSELMAN, J., KING, J., and STEVENS, P.J.E.*

MEMORANDUM BY KING, J.:                        FILED: AUGUST 31, 2020

        Appellant, Sandy Michael Nace, appeals from the decree entered in the

Lancaster County Court of Common Pleas, which denied his challenge to the

validity of the Last Will and Testament of Raymond C. Nace (“Decedent”). We

affirm.

        The relevant facts and procedural history of this case are as follows.

Decedent died testate on October 13, 2017. Decedent was survived by four

children—Christine Harsh, Jennifer Leonard, Danny Nace, and Richard Nace—

and two stepchildren, Sherry Lynn Nace and Appellant.1           In a will dated

____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 Appellant is Decedent’s stepchild from his marriage to his first wife, with
whom Decedent had his four children. Sherry Lynn Nace is Decedent’s
stepchild from his marriage to his second wife. For ease of discussion, we will
refer to Decedent’s children and Sherry Lynn Nace as Appellant’s siblings.
J-S18018-20


February 13, 2003 (“2003 Will”), Decedent named Appellant’s siblings as

residual beneficiaries of Decedent’s estate. The 2003 Will specifically excluded

Appellant, as follows:

         Notwithstanding any other provision of this will, S. Michael
         Nace and all of his issue shall be deemed to have
         predeceased me and shall not be entitled to receive any
         portion of my estate under any circumstances.

(See Will of Decedent, dated 2/13/03, at 5). The 2003 Will was admitted for

probate on October 27, 2017.

      On December 12, 2017, Appellant filed a pro se complaint contesting

the validity of the 2003 Will, and the court subsequently appointed counsel.

On September 25, 2018, and December 10, 2018, the court conducted

hearings concerning Appellant’s will contest. Appellant, who was incarcerated

at the time, participated via video conference from SCI-Smithfield.

      At the hearings, Appellant testified that his mother and Decedent were

married when Appellant was born, and Appellant’s birth certificate names

Decedent as his father. Appellant explained his mother conceived Appellant

as the result of an extra-marital affair. Appellant conceded that Decedent is

not his biological father and Decedent never adopted him. Appellant said that

his mother and Decedent divorced, and he lived with Decedent, Decedent’s

second wife, and Appellant’s siblings. Appellant believed Decedent was his

biological father until he was approximately 12 or 14 years old, when he began

living with his mother. Approximately three years later, Appellant resumed

contact with Decedent, but continued to reside with his mother. (See N.T.

                                     -2-
J-S18018-20


Hearing, 9/25/18, at 7-12).

      Theodore Brubaker, Esq., the scrivener of the 2003 Will, also testified

at the hearings. Attorney Brubaker said that Decedent came to his office in

2003 to update his will. As part of the drafting process for the 2003 Will,

Decedent provided Attorney Brubaker with a copy of a previous will from 1998

(“1998 Will”).   Attorney Brubaker explained that Item 5 of the 1998 Will

specifically excluded Appellant from inheriting from Decedent’s estate.

Attorney Brubaker testified that Decedent expressed his intent to retain Item

5’s exclusion provision in the 2003 Will. Attorney Brubaker believed Decedent

had the requisite capacity to execute the 2003 Will.      (See N.T. Hearing,

12/10/18, at 26-38).

      On June 7, 2019, the court entered a decree denying Appellant’s

challenge to the validity of the 2003 Will. Appellant timely filed a notice of

appeal on July 1, 2019. On July 3, 2019, the court ordered Appellant to file a

concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(b). Appellant timely filed a Rule 1925(b) statement on July 23, 2019,

and with the court’s permission, an amended Rule 1925(b) statement on

November 19, 2019.

      Appellant raises the following issues for our review:

         Did the trial court err in holding that Appellant lacks
         standing to contest the [2003] Will because he had no
         pecuniary interest in a prior will, which however, had never
         been authenticated or probated?

         Did the trial court err in finding that Appellant failed to


                                     -3-
J-S18018-20


         establish by clear and convincing evidence that Decedent
         was unduly influenced by other beneficiaries to exclude him
         from his will?

(Appellant’s Brief at 4).

         Our standard of review of the findings of an [O]rphans’
         [C]ourt is deferential.

            When reviewing a decree entered by the Orphans’
            Court, this Court must determine whether the record
            is free from legal error and the court’s factual findings
            are supported by the evidence. Because the Orphans’
            Court sits as the fact-finder, it determines the
            credibility of the witnesses and, on review, we will not
            reverse its credibility determinations absent an abuse
            of that discretion.

         However, we are not constrained to give the same deference
         to any resulting legal conclusions.

In re Estate of Harrison, 745 A.2d 676, 678 (Pa.Super. 2000), appeal

denied, 563 Pa. 646, 758 A.2d 1200 (2000) (internal citations and quotation

marks omitted). “[T]he Orphans’ [C]ourt decision will not be reversed unless

there has been an abuse of discretion or a fundamental error in applying the

correct principles of law.”   In re Estate of Luongo, 823 A.2d 942, 951

(Pa.Super. 2003), appeal denied, 577 Pa. 722, 847 A.2d 1287 (2003).

      On appeal, Appellant argues he has standing to contest the 2003 Will.

Appellant avers the trial court improperly concluded Appellant is not entitled

to a bequest on the basis that even if the 2003 Will is void for undue influence,

the 1998 Will would control, which also excludes Appellant. Appellant opines

the 1998 Will is a product of undue influence as well. Appellant claims he has

an intestate and pecuniary interest in Decedent’s estate because both wills


                                      -4-
J-S18018-20


are invalid. Appellant concludes this Court should reverse the order denying

his challenge to the validity of the 2003 Will. We disagree.

      Initially, “a party must have standing to contest probate of a decedent’s

will.” Id. at 953. The right to appeal in a will contest is statutory and defined

in Section 908 of the Probates, Estates, and Fiduciaries Code, which provides

in pertinent part as follows:

         § 908. Appeals

         (a) When allowed.—Any party in interest who is
         aggrieved by a decree of the register, or a fiduciary whose
         estate or trust is so aggrieved may appeal therefrom to the
         court within one year of the decree: Provided, That the
         executor designated in an instrument shall not by virtue of
         such designation be deemed a party in interest who may
         appeal from a decree refusing probate of it….

20 Pa.C.S.A. § 908(a).

         In essence, a party has the requisite standing to contest a
         will when that party is aggrieved by a judgment, decree or
         order of the register, in the sense that some pecuniary
         interest of that party has been injuriously affected. When
         a statute creates a cause of action and designates who may
         sue, the issue of standing becomes interwoven with that of
         subject matter jurisdiction.     Standing then becomes a
         jurisdictional prerequisite to an action, [and] can be raised
         at any time, by any party, or by the court sua sponte.

Luongo, supra at 953-54 (internal citations and quotation marks removed)

(emphasis in original).

      In Pennsylvania,

         [a] contestant to the validity of a will does not have standing
         to do so unless he can prove he would be entitled to
         participate in the decedent’s estate if the will before the
         court is ruled invalid. To be aggrieved by the probate of a

                                      -5-
J-S18018-20


         will, the contestant’s share of the estate must be smaller
         because of probate or larger if probate is denied.

Strauss v. Strauss, 27 A.3d 233, 235 (Pa.Super. 2011) (quoting Luongo,

supra at 954).

      Interest in the outcome of a will contest “must be substantial, direct,

and immediate to confer standing.” Estate of Briskman, 808 A.2d 928, 933

(Pa.Super. 2002), appeal denied, 574 Pa. 769, 833 A.2d 140 (2003).

         A “substantial” interest is an interest in the outcome of the
         litigation which surpasses the common interest of all citizens
         in procuring obedience to the law. A “direct” interest
         requires a showing that the matter complained of caused
         harm to the party’s interest. An “immediate” interest
         involves the nature of the causal connection between the
         action complained of and the injury to the party challenging
         it, and is shown where the interest the party seeks to protect
         is within the zone of interests sought to be protected by the
         statute or constitutional guarantee in question.
Id. (holding that intestate heir not named as beneficiary under 1993 will had

no standing to challenge admission of that will into probate; even if 1993 will

failed, previous 1984 will granted her only contingent interest in estate as

successor trustee, which did not confer upon her “substantial, direct, and

immediate” interest; contestant’s “contingent interest, either as a successor

trustee under the 1984 will, or as an intestate heir at law if both wills are

deemed invalid, is too remote to confer upon her an interest in the probate of

the 1993 will”).

      Instantly, the record shows that both Decedent’s 1998 Will and 2003

Will specifically excluded Appellant as a beneficiary of Decedent’s estate. At

the hearings on Appellant’s complaint, Appellant conceded Decedent is not his

                                     -6-
J-S18018-20


biological father and that Decedent did not adopt him.

       Here, Appellant has no pecuniary interest in Decedent’s estate under

the 2003 Will. Further, if the 2003 Will is void or invalid, Decedent’s 1998 Will

becomes effective.       See In re Estate of Sidlow, 543 A.2d 1143, 1145

(Pa.Super. 1988) (stating: “…the doctrine of relative revocation revives an

earlier will which has been impliedly revoked by a subsequent will which is

later declared invalid”). Because Decedent’s 1998 Will also excludes Appellant

as a beneficiary, Appellant lacks a pecuniary interest in Decedent’s estate

under both wills. See Strauss, supra.

       Additionally, even if both of Decedent’s wills were declared invalid or

void, Appellant is not an intestate heir of Decedent under Pennsylvania’s

intestacy laws because Appellant is not Decedent’s biological or adopted son.

See 20 Pa.C.S.A. §§ 2103(1), 2108. Thus, neither Decedent’s wills nor the

laws of intestacy grant Appellant a substantial, direct, and immediate interest

in this will contest, from which Appellant can be considered an aggrieved

party. See Strauss, supra; Luongo, supra; Briskman, supra. Therefore,

Appellant lacks standing to contest the validity of the 2003 Will. See Strauss,

supra; Luongo, supra. Accordingly, we affirm.2

       Decree affirmed.


____________________________________________


2 Due to our disposition, we need not address the merits of Appellant’s undue
influence claim. See Briskman, supra at 931 (declining to address party’s
outstanding claims because party lacked standing to challenge will); Estate
of Seasongood, 467 A.2d 857, 859 n.2 (Pa.Super. 1983) (stating same).

                                           -7-
J-S18018-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 08/31/2020




                          -8-